Buchanan, J.
James A. Lush having been returned by the notary as elected syndic of this insolvency, by a majority in amount of the creditors, his appointment is opposed by John P. Gady, who was also a candidate for the syndicate at the meeting of creditors, on .the grounds:
*189- 1st. That one James Chapman, who voted for Lusk, is not a creditor of the insolvent; and,
2d. That Lusk voted for himself as syndic, under a power of attorney from one Nicolas Caspm', which was not signed.
The District Judge properly decided that the burden of proof is upon the party opposing the appointment of a syndic, on the ground that he was elected by a person who was not a creditor. The rule was distinctly laid down in the case of Pandelly v. His Creditors, 9 L. R., 393, and has not since been doubted.
The opponent attempted to prove that James Chapman is a part owner of the steamboat Music, which is surrendered by the insolvent to his creditors. The evidence is not clear on this point; but even if it were, that fact would by no means amount to proof, that Chapman is not a creditor of the insolvent. They might have had many other dealings together, besides a joint ownership of a steamboat.
Upon the second ground of opposition, Nicholas Caspar, sworn as a witness, testifies that he authorized a person named Work, to sign his name (he being unable to write) at the bottom of the power of attorney, upon which Lusk voted, in his name, at the meeting of creditors.
Judgment affirmed with costs.